Title: To John Adams from Peter St. Medard, 11 July 1799
From: Medard, Peter St.
To: Adams, John



Sir
Boston 11th. july 1799—

on the death of doct: Read and just as the Constitution was about Sailing for the West India Station I was applyd. to by Capt. Nicholson to take the place of Surgeon on board his Ship,— a desire to be in the Service of the United States induced me, with only two days warning, to Comply with his request & Leaving my own business in quite an unsettled state I have Continued to do the duty of the Ship until this time I trust quite to the Satisfaction of the Commanders & I am still desirous of Continuing in the Service, Some particular Circumstances which have occured, in Consequence of my having so abruptly left my own business to Go in the Constitution, renders it very necessary that I Should have Some time to make an arrangement of my private affairs to enable me afterwards to Give all my attention to the Service: I am therefore induced Sir to ask your permission to absent my Self from the Ship’s duty for Six or Eight months which will be sufficient time for me to settle a business that is of Essential Consequence to the welfare of my family. I would not presume to ask this favor did I Conceive the Service would in any way suffer by my absence, I ask permission to inform you that there are two Surgeons mates on board the ship, the first of which Mr. Charles blake I Consider as adequate to the duties requered of me, and one Supernumary who was recommended to me by doct. Rand,
Should you Sir from the above Considerations be disposed to Grant me the indulgence of a furlough, you will Confer a Great obligation on one who is always Solicitous of deserving your favor; I beg you Sir to excuse my making this application to you as there is not time before the Ship will Sail for me to have an answer to my application I may make to the Secretary of the Navy—
With all due respect / I am / Sir / your Dutyful / Servant

P: St Medardif Sir the request Should be inconsistent I beg to with draw it
